Citation Nr: 1536170	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  10-36 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill).



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 2007 to October 2009.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2009 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for Post-9/11GI Bill benefits.  He perfected a timely appeal of that decision.  

In August 2014, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in October 2014.  In February 2015, the Board again remanded the case for further evidentiary development.  Following the requested development, another SSOC was issued in June 2015.  Review of the record reflects substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in his substantive appeal, received in August 2010, the Veteran requested a hearing on appeal before a Veterans Law Judge at the RO (Travel Board hearing).  However, in a statement dated in May 2014, the Veteran withdrew his request for a hearing.  38 U.S.C.A. § 20.704(e) (2014).  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's Virtual VA and VBMS efolders to ensure a complete review of the evidence in this case.  

FINDING OF FACT

The Veteran's entire active service period from August 2007 to October 2009 was subject to the education loan repayment program (LRP) under 10 U.S.C.A. Chapter 109; there is no active duty service creditable to Post-9/11 GI Bill benefits.  

CONCLUSION OF LAW

The Veteran does not meet the eligibility requirements to receive educational benefits pursuant to Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  10 U.S.C.A. § 2171 (West 2014); 38 U.S.C.A. §§ 3311, 3322 (West 2014); 38 C.F.R. §§ 21.9505, 21.9510, 21.9520 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2014)) are not applicable to this claim on appeal, because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See also Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  In addition, notification requirements for claims for educational assistance do not apply when a claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefits.  38 C.F.R. § 21.1031(b) (1).  Similarly, the assistance requirements do not apply when there is no reasonable possibility that any assistance that VA would provide to the claimant would substantiate the claim.  38 C.F.R. § 21.1032(d).  As discussed below, the undisputed facts render the Veteran ineligible for benefits under the Post-9/11 GI Bill, and there is no reasonable possibility than any assistance that VA would provide to the Veteran would substantiate her claim.  Therefore, the notice and assistance requirements are inapplicable.  


II.  Factual background.

In November 2009, the Veteran submitted an application for educational benefits pursuant to the Post-9/11 GI Bill (VA Form 22-1990).  In his application, the Veteran answered "no" to the question "[d]id you have a period of active duty that the Department of Defense counts for purposes of repaying an education loan" even though his entire active duty service was under the LRP.  

By letter dated in November 2009, the Veteran was informed that his claim for Post-9/11 GI Bill benefits had been denied because he did not have any qualifying active duty service after September 10, 2001.  The Veteran was also informed that, by law, VA could not include periods of obligated service used to repay education loans; and the service department reported that he had an obligated period of service for loan repayment from August 2, 2007 through August 2, 2010.  

In his notice of disagreement (NOD), received in December 2009, the Veteran indicated that when he learned that being a participant in the LRP might affect his eligibility for the education program, he contacted the Navy Recruiting Command and requested to be removed from the program.  In addition, the Veteran stated that he never used the LRP.  In support of his contention, the Veteran submitted a December 2009 email from the Defense Finance and Accounting Service (DFAS), indicating that they had confirmed that he never received any payments under the LRP from the U.S. Navy.  

Of record is an email message from the U.S. Navy, dated April 12, 2010, indicating that the Veteran does have LRP which is a 3 year obligated service payback and he was discharged on October 30, 2009.  

In August 2014, the case was remanded to the RO to obtain Veteran's personnel records in an attempt to determine whether he participated in and/or received any benefits under the LRP.  In addition, the RO was asked to obtain any records which would verify whether the Veteran withdrew from the LRP.  

Pursuant to the Board's August 2014 remand instructions, the Veteran's service personnel records were associated with the record, including an enlistment record (which he signed in September 2006, prior to his service entry) showing that he was enlisting in the Navy under the LRP.  In addition, October 2014 email correspondence reflects that VA contacted the Navy and inquired as to the three questions outlined above.  First, someone from the Navy responded with the following message: "After more research, I did find [the Veteran's] LRP paperwork was in a different spot than others, so the 3 year obligation is correct, and his training dates are: 2007/08/02-2008/09/30."  Thereafter, VA repeated the three questions, and the same person from the Navy responded with the following message: "[The Veteran's] obligation for LRP program was 2007/08 02-2010/08/02, so since he got out in 2009, he did not have any time towards post 9/11."  

In February 2015, the Board again remanded the case to the RO in order to determine whether the Veteran received any benefits under the LRP; whether there was any documentation of the Veteran withdrawing from the LRP; and whether the Veteran's military service from August 2007 to October 2009 was actually counted for the purpose of repayment of an educational loan.  

Of record is an email message from an individual with Naval Personnel Command, dated in May 2015, who responded: "Yes, this member received the LRP benefit as a reenlistment incentive.  There is no documentation removing it.  This office has nothing to do with the payout of the loans; you can contact the Recruiting Command.  Yes, his entire time counted for the purpose of the LRP.  Even if he did not receive any benefit of the program, his service still would not be qualifying unless he had it removed from his contract.  The way for it to be removed from his contract is by doing a Board for Correction of Naval Records (BCNR) and asking that it be removed.  Usually, the only way the recruiting command would recommend removal is if he did not use it"  

By letter dated in May 2015, the Veteran was asked to provide any documentation that he may have of removal from LRP.  And he was provided DD Form 149 and informed that he must complete and submit that form if he wished to request removal from LRP.  


III.  Legal Analysis.

The Post-9/11 GI Bill was enacted by Congress in June 2008 and codified at Title 38 U.S.C.A. Chapter 33.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  In March 2009, VA promulgated new regulations to implement the change in law and the regulations are currently codified at 38 C.F.R. §§ 21.9500-21.9770.  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance.  38 C.F.R. §§ 21.9550(a).  In order to be an eligible individual, a claimant must meet the service requirements of 38 C.F.R. § 21.9520, which includes serving a minimum of 90 aggregate days excluding entry level and skill training.  See 38 U.S.C.A. § 3311 (West 2014).  A period of service counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, known as the Loan Repayment Program (LRP), may not be counted as a period of service for entitlement to educational assistance under 38 U.S.C.A. Chapter 33.  38 U.S.C.A. § 3322(b).  

Evidence from the Department of Defense reflects that the Veteran's service from August 2007 to October 2009 was under an LRP obligation.  As the Veteran's entire period of active service was counted for purposes of repayment of an education loan under 10 U.S.C.A. Chapter 109, this period of service cannot be counted as a period of service for entitlement to educational assistance under the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b).  These requirements are unaffected by the Veteran's misunderstanding of the LRP's effect on his ability to enroll in Post-9/11GI Bill benefits.   Moreover, the DOD specifically stated that even if the Veteran did not receive any benefit of the program, his service still would not be qualifying unless he had it removed from his contract.  The Veteran has not provided any documentation showing that he had the program removed from his contract.  The fact remains that the entirety of the time the Veteran spent on active duty was counted toward repayment of existing student loans under the LRP.  The Veteran may thus not also count his time on active duty towards eligibility for the Post-9/11 GI Bill.  Id.  

The regulations clearly state that because all of the Veteran's active service was counted under the LRP, none of it can be counted as a period of service for eligibility under the Post-9/11 GI Bill.  38 U.S.C.A. § 3322(b).  Therefore, the Veteran's service is not considered "active duty service" for benefits under the Post-9/11 GI Bill.  

Unfortunately, there is no legal basis to find the Veteran eligible for education assistance benefits under the Post-9/11 GI Bill.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As he is not eligible for benefits under the Post-9/11 GI Bill, his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to benefits under 38 U.S.C.A. Chapter 33 (the Post-9/11 GI Bill) is denied.  



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


